Plaintiff in error was convicted on an information charging that he did unlawfully transport two gallons of whisky from a place unknown to the Frisco depot in the city of Chandler. On the 3rd day of December, 1914, the court rendered judgment and sentenced plaintiff in error to pay a fine of one hundred dollars and to be confined in the county jail for a period of sixty days. From the judgment the defendant appealed by filing in this court on February 2, 1915, a petition in error with case-made.
No briefs have been filed and no appearance made on behalf of plaintiff in error when the case was called for final submission. Whereupon counsel for the state moved that the judgment be affirmed for failure to prosecute the appeal.
The evidence for the state is undisputed and shows that the plaintiff in error was arrested at the Frisco depot in Chandler; that he was carrying a grip which contained thirty one-half pints of whisky. Obviously the appeal in this case is without merit. The judgment of the trial court is therefore affirmed. *Page 16